Citation Nr: 1445956	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-41 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder prior to October 17, 2012, and in excess of 50 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1986 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 rating decisions for the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2013, the Board reopened the Veteran's previously denied claim for service connection for a back disorder and remanded the claims for service connection for a back disorder, a right knee disorder, and a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  Following completion of the requested development, the AMC readjudicated those three issues by means of an October 2013 supplemental statement of the case; as such, those issues are again before the Board at this time.

Also in July 2013, the Board denied the Veteran's claims for entitlement to a disability rating in excess of 10 percent for a left knee disorder, and entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder prior to October 17, 2012, and in excess of 50 percent thereafter.  The Veteran abandoned the claim for a higher rating for a left knee disorder but appealed the denial of increased ratings for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Service Connection for Back and Right Knee Disorders

In connection with his claims for service connection for back and right knee disorders, the Veteran has previously been afforded VA compensation and pension examinations.  Both the May 2008 VA knee examiner and the February 2010 VA back examiner gave negative etiology opinions concerning a theory of direct service connection.  However, the Veteran has argued that he has a right knee disorder and a back disorder secondary to an altered gait caused by his service-connected left knee disorder.  See September 2009 notice of disagreement.  As such, in July 2013, the Board remanded the issues of service connection for a back and right knee disorder to obtain an etiology opinion regarding secondary service connection.

In response to the Board's prior remand instructions, the Veteran was afforded a new VA examination in September 2013.  The examiner performed both knee and back examinations and then opined that it was less likely as not that the Veteran's back and right knee disorders were related to his active duty service.  No opinion was given regarding any possible connection between the Veteran's back and right knee disorders and his service-connected left knee disorder.

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, remand is required to obtain the previously requested opinion regarding secondary service connection.

II.  Increased Rating for PTSD

Service connection was originally granted for PTSD in October 2000.  The present claim for an increased rating was filed in September 2006.  The Veteran's PTSD is currently assigned a disability rating of 30 percent under Diagnostic Code 9411 for the period prior to October 17 2012, and a rating of 50 percent thereafter.

A VA outpatient record from August 2006 reflects that the Veteran had been using up to $200 worth of cocaine per day over the previous few months.  The Veteran also reported that he had been drinking excessive amounts of alcohol.  The note reflects that the Veteran denied experiencing depressive symptoms, helplessness, hopelessness, feelings of guilt, or suicidal ideation.  He was experiencing homicidal ideation towards a man who hit him in the face with a brick.  The note further reflects that the Veteran did not have any current symptoms of PTSD, and the Veteran was not taking any medication for PTSD.  A GAF score of 25 was assigned.  Additional treatment records from August and September 2006 reiterate that although the Veteran was undergoing treatment for drug problems, he had no symptoms of PTSD at that time.  These records show that he enrolled in a Substance Abuse Treatment Program at a VA Medical Center.

A VA treatment record from August 2007 reflects that the Veteran checked himself into a VA medical center for drug detoxification.  The Veteran reported that he smoked cocaine and drank alcohol before checking in.  The examiner noted that the Veteran presented a dysphoric affect and abnormal mood, although his thought process, memory, concentration, and orientation were all normal.  His general fund of knowledge and insight were deemed fair.  The examiner opined that the Veteran had poor judgment in that he continued to use alcohol and drugs.  No delusions, hallucinations, obsessions, suicidal thoughts, or aggressive thoughts were reported.  The Veteran informed the examiner that he had a prior diagnosis of PTSD, but the examiner did not indicate that the Veteran currently had an Axis I diagnosis of PTSD.  The examiner gave Axis I diagnoses of cocaine and alcohol dependence, rule-out substance induced dysphoria.  A GAF score of 40 was assigned.  At the time of the Veteran's release from the hospital, the only Axis I diagnoses given were cocaine and alcohol dependence, rule-out substance induced dysphoria.  A GAF score of 50 was assigned.

A VA treatment record from January 2008 indicates that the Veteran was admitted to the hospital.  Two months previously, the Veteran had been shot in the ankle.  He told the examiner that he felt he was going to commit a violent act against the person who shot him.  It was noted that the Veteran did not have suicidal ideations, mania, psychosis, or hallucinations.  Cold sweats, anxiety, trembling, and nightmares were reported.  The Veteran said he experienced flashbacks.  The examiner indicated that the Veteran had a depressed affect and mood, although his thoughts, memory, and concentration were normal.  The Veteran's insight was deemed good.  The examiner gave Axis I diagnoses of cocaine abuse, alcohol abuse, PTSD, and depression.  A GAF score of 40 was assigned.  

Another VA treatment record dated on the same day by the same physician reflects that the Veteran's mood was depressed but his affect was normal.  The note indicates that the Veteran's thought process, memory, concentration, and orientation were all normal.  His general fund of knowledge, judgment, and insight were deemed fair or good.  No delusions, hallucinations, or obsessions were recorded.  Axis I diagnoses of cocaine dependence and alcohol dependence were given, and a GAF score of 30 was assigned.  It was noted that the Veteran would consider an antidepressant in the future for PTSD and depressive symptoms.

A VA treatment record from the next day reflects that the Veteran did not appear to be depressed, anxious, aggressive, or troubled.  The examiner wrote that the Veteran denied experiencing anxiety or physical symptoms of PTSD.  Another record from the same day reflects that the Veteran only had Axis I diagnoses of cocaine and alcohol dependence, and a GAF score of 30 was assigned.  A further treatment record from two days later reflects that once the effects of the Veteran's drug use had been removed, medical treatment could be considered for "what seems like PTSD with comorbid depression."

A follow-up record from a week later in January 2008 reflects that the Veteran had no suicidal thoughts, homicidal thoughts, or hallucinations.  His thought process was deemed logical and linear.  His speech was spontaneous, fluid, and of normal tone.  Insight and judgment were fair.  The examiner gave Axis I diagnoses of cocaine dependence, alcohol dependence, and PTSD.  A GAF score of 30 was given.  The examiner gave the Veteran a prescription for Risperdal and noted that an antidepressant would be considered in the future.

A psychological report prepared by a private examiner in April 2008 indicates that the Veteran presented with satisfactory grooming and hygiene.  He was alert, attentive, and cooperative.  The examiner noted that the Veteran was oriented to person, place, and time.  His thought processes were logical and coherent.  His word associations were within normal limits.  His speech was not spontaneous, and articulation was poor.  The examiner found no evidence of hallucinations.  His immediate memory was reasonably intact.  The examiner found that satisfactory insight and judgment were not indicated.  The examiner gave Axis I diagnoses of depressive disorder not otherwise specified, alcohol dependence, history of cocaine dependence, and rule-out PTSD.

The Veteran was again hospitalized in a VA facility in September 2008.  It was noted that the Veteran had attempted to collect a drug money debt from his nephew, and a fight began.  It was further noted that the Veteran had drank his normal daily intake of two to three pints of whiskey.  He had also used cocaine.  The examiner indicated that the Veteran had a normal mood, thought process, memory, concentration, and orientation.  His affect was mildly depressed.  His general fund of knowledge was good.  His insight and judgment were deemed fair.  No delusions, hallucinations, obsessions, or suicidal thoughts were present.  The Veteran had aggressive thoughts.  The examiner gave Axis I diagnoses of depression not otherwise specified, PTSD, alcohol dependence, and cocaine dependence.  A GAF score of 35 was assigned.  At the time of the Veteran's discharge from the hospital, a GAF score of 55 to 60 was assigned.

A VA treatment record from February 2009 reflects that the Veteran was neatly groomed and dressed adequately.  He was moderately anxious and displayed a limited range of affect.  His thoughts were deemed logical and coherent.  No thoughts of harm to self or others were present.  The examiner found no evidence of hallucinations or delusions, and the Veteran's cognitive function was deemed normal.  The examiner gave diagnoses of PTSD, psychotic disorder not otherwise specified-likely substance induced, drug abuse not otherwise specified, and nicotine dependence.  A GAF score of 55 was assigned.

In April 2009, a VA treatment provider found that the Veteran had fair grooming and hygiene.  His speech, while mumbled, was of normal rate, tone, and prosody.  His affect was mildly anxious, and he had a slightly angry mood.  No active suicidal or homicidal ideation was present.  No hallucinations were present.  The Veteran's thought process was organized, and his memory and concentration were grossly intact.  Insight and judgment were deemed fair.  The GAF score assigned was 57.

In July 2009, a VA treatment provider noted that the Veteran was neatly groomed and exhibited a pleasant mood.  The examiner remarked that the Veteran's thoughts were logical and coherent.  The Veteran denied having thoughts of harm to himself or others.  His cognitive function was deemed normal, and there was no evidence of hallucinations or delusions.  The examiner assigned a GAF score of 57.  Another treatment note from later in July 2009 contained similar findings, except the GAF score assigned was 50.

A follow-up record from September 2009 reflects that the Veteran appeared with good grooming and hygiene.  His speech was noted to be clear with normal rate and tone.  He displayed a good mood, and his affect was pleasing.  No suicidal ideation, homicidal ideation, delusions, or obsessions were present.  No hallucinations were noted.  The examiner indicated that the Veteran's thought process was logical, and his memory and concentration were grossly intact.  The examiner gave a diagnosis of psychotic disorder and assigned a GAF score of 40.  Similar findings were noted in October 2009, December 2009, April 2010, May 2010, October 2010, November 2010, March 2011, except the GAF score assigned was 60.

The Veteran stated in his September 2009 notice of disagreement that he experienced panic attacks, nervousness, restlessness, hot and cold sweats, and flashbacks.

A March 2012 VA treatment record reflects that the Veteran was dressed appropriately with good grooming.  He was oriented and spoke with a normal rate and tone.  His behavior and affect were deemed mildly anxious but with minimal restriction.  No active suicidal or homicidal ideation was present.  No hallucinations were reported.  The examiner felt that the Veteran responded to questions in a logical, linear, and goal directed manner.  His memory and concentration were grossly intact.  Insight and judgment were deemed fair, and his impulsivity was noted to have mildly increased.  A GAF score of 55 was assigned.

Previously, the Board found that a disability rating in excess of 30 percent for PTSD was not warranted prior to October 17, 2012, due in part to findings that some of the Veteran's symptoms were attributable to nonservice-connected conditions.  In the joint motion, the parties specified that whether certain symptoms are attributable to a particular psychiatric disorder is arguably a medical judgment, which the Board is not qualified to make.  The parties to the joint motion found that the Board's conclusion presented a problem in light of the Court's decision in Colvin v. Derwinski, 1 Vet.App. 171 (1991), in which the Court held that the Board cannot render its own unsubstantiated medical conclusions.

The duty to assist, in certain instances, requires VA to develop medical evidence through a retrospective medical examination.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  In light of the concerns raised in the joint motion, the Board finds that the Veteran should be afforded a new VA examination for a retrospective opinion regarding the symptomatology attributable to the Veteran's service-connected PTSD prior to October 17, 2012 as well as the current severity of his PTSD.

III.  TDIU

The Board also points out that, as any decision with respect to the claims may affect the Veteran's claim for a TDIU, these claims are inextricably intertwined.  See Parker, supra; Harris, supra.  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO, with any necessary authorization from the Veteran, should obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Then, return the claims file to the examiner who performed the September 2013 right knee and back VA examinations.  After reviewing the claims file and her prior examination report, the examiner should provide an opinion with supporting rationale as to whether any right knee and/or back disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities, to specifically include his service-connected left knee disorder.  

If the September 2013 VA examiner is unavailable, then the Veteran should be afforded a new VA examination to obtain the aforementioned opinion.

3.  Then, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations attributable to the Veteran's PTSD.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  To the extent possible, the examiner should attempt to identify which of the Veteran's symptoms are attributable to his service-connected PTSD as opposed to other non-service-connected psychiatric disorders.

Additionally, after reviewing the medical evidence of record in conjunction with the Veteran's statements concerning his history, the examiner is asked to provide a retrospective opinion regarding the chronological severity of the service-connected PTSD and its related symptoms from 2006 through the present.  The examiner is requested to identify, to the extent possible, which identified symptoms are attributable to the service-connected PTSD as opposed to other non-service-connected disorders.  In particular, the examiner is requested to discuss the Veteran's January 2008 hospitalization and follow-up, in which both service-connected PTSD as well as non-service-connected disorders are identified.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.  

4.  When the development requested has been completed, the case should be reviewed by the AMC/RO.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



